Citation Nr: 1324885	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-48 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to December 1996, from February 2003 to November 2003, and from February 2005 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied, in pertinent part, entitlement to service connection for right hip disability.  A notice of disagreement was filed in March 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.

In an April 2011 rating decision, the RO granted service connection for right knee pain, status post arthroscopic repair of patial tear of the medial collateral ligament and right ankle pain, and assigned an initial 20 percent rating, effective January 25, 2008, the date of receipt of the Veteran's original claim.  The grant of service connection for right knee/ankle disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  In an April 2011 submission, the Veteran withdrew his appeal of the issue of entitlement to service connection for PTSD.

2.  The Veteran does not have a current right hip disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  A right hip disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, as indicated in an April 2011 submission from the Veteran's representative, the Veteran had authorized the withdrawal of his appeal on the issue of entitlement to service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and entitlement to service connection for PTSD is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in February 2008.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate the claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and how VA determines disability ratings and effective dates.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  Treatment records in Spanish have been translated.  Treatment reports and translated documents were associated with the claims folder following issuance of the November 2009 statement of the case; however, in a June 2013 submission the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review per 38 C.F.R. § 20.1304(c).  The Veteran has not identified any additional relevant evidence pertaining to the issue being addressed in this decision and in a March 2010 signed submission indicated that he did not have any further evidence to support his claim.  Since then, the Veteran has not communicated with VA regarding the issue in appellate status.  The Veteran has undergone a VA examination pertaining to the right hip.  Such examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to service connection for right hip disability.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease,  is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation (where a service-connected disability is aggravating a non-service-connected disability) is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede aggravation unless there is medical evidence created prior to aggravation or the current level of disability that shows a baseline of the claimed disability prior to aggravation.  38 C.F.R. § 3.310(b) (2012).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this case, service treatment records are replete with complaints and treatment related to the right knee and right foot; however, they contain only reports of right hip pain, with no diagnosis.  A May 2006 treatment record reflects that the Veteran had a Morton's Neuroma removed from his right foot in January 2006.  He reported increased intermittent hip pain since the procedure.  The pain was reported to be in the sacroiliac area, made worse with walking.  The assessment was right hip pain.  A July 2006 treatment record reflects complaints of right foot pain after surgery, and right knee and hip pain.  There were no objective findings or diagnosis noted with regard to the right hip.  A September 2007 Physical Evaluation Board lists multiple maladies including the right knee, right foot, and right ankle, but is silent for any diagnosis or findings pertaining to the right hip.  

In February 2008, the Veteran filed a claim of service connection for right hip disability, which he claimed began in March 2006.  He has also asserted that he had a right hip disability due to his service-connected Morton's Neuroma (claimed as right foot pain).  

A June 2007 private treatment record (translated) reflects complaints of pain in the right hip but no diagnosis or noted pathology.

In March 2008, the Veteran underwent a VA joints examination.  He complained of right hip pain since 2006.  He reported that the pain is worse after being in a standing position for a long time.  On physical examination, range of motion testing revealed no limitation of motion and no pain on motion.  An x-ray examination of the right hip was normal.  The examiner stated that no pathology was identified.  

VA outpatient and private treatment records do not contain any indication that there is a right hip diagnosis or pathology.  

The medical evidence of record does not otherwise reflect findings of right hip disability.  The Veteran has provided competent reports of pain during service and following service; but pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of chronic right hip disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of chronic right hip disability, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of an underlying current right hip disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a right hip disability that is due to service or due to a service-connected disability.  In this regard, he is competent to attest to symptomatology in his hip.  However, he is not competent to attribute that symptomatology to a specific hip pathology, as he does not have the requisite medical expertise.  Indeed, he has not reported a specific diagnosis, nor has he reported a contemporaneous diagnosis provided by a medical professional or described symptoms that have supported a later diagnosis by a medical professional.  

As detailed above, the VA examination report does not reflect any pathology and treatment records do not reflect objective findings of a chronic right hip disability.  The Veteran's contentions of a chronic right hip disability are outweighed by the objective clinical findings and conclusions made by medical professionals.  The evidence is accordingly, against a finding that there is a current right hip disability.

Absent a showing of right hip pathology, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for right hip disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for right hip disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


